Citation Nr: 0721319
Decision Date: 07/16/07	Archive Date: 09/11/07

Citation Nr: 0721319	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  98-19 753A	)	DATE JUL 16 2007
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for obesity.  

4.  Entitlement to service connection for a right hip 
disability.  

5.  Entitlement to service connection for a left hip 
disability. 

6.  Entitlement to service connection for a left foot 
disability.   

7.  Entitlement to service connection for a left knee 
disability. 

8.  Entitlement to service connection for a left ankle 
disability.  

9.  Entitlement to an extension beyond January 1, 1997, for 
the award of a temporary total disability evaluation based 
upon convalescence following VA hospitalization for surgery 
on November 26, 1996.  

10.  Entitlement to special monthly compensation (SMC) based 
upon loss of use of the right lower extremity.  

11.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from September 1972 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1998, May 1998, June 1999, 
June 2000, and June 2001 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  





VACATUR

On September 21, 2006, the Board issued a decision denying 
entitlement to service connection for hypertension, a low 
back disability, obesity, a bilateral hip disability, a left 
foot disability, a left knee disability, a left ankle 
disability, entitlement to an extension for the award of a 
temporary total disability evaluation based upon 
convalescence, entitlement to SMC, and entitlement to TDIU.  

In June 2006, the Board received additional evidence from the 
veteran.  This evidence was misfiled, and was not associated 
with the veteran's claims folder at the time of the September 
2006 decision.  

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. 20.904 (2006).  The Board's September 
2006 decision was not based on consideration of all the 
available evidence.  The VA is considered to have 
constructive notice of medical records in VA's possession.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In order to 
assure due process, the Board has decided to vacate the 
September 2006 decision and the issues set forth above will 
be considered de novo in a separately-issued decision.  


ORDER

The Board's decision of September 21, 2006, is hereby 
vacated.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


Citation Nr: 0629939	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  98-19 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for obesity.  

4.  Entitlement to service connection for a right hip 
disability.  

5.  Entitlement to service connection for a left hip 
disability. 

6.  Entitlement to service connection for a left foot 
disability.   

7.  Entitlement to service connection for a left knee 
disability. 

8.  Entitlement to service connection for a left ankle 
disability.  

9.  Entitlement to an extension beyond January 1, 1997, for 
the award of a temporary total disability evaluation based 
upon convalescence following VA hospitalization for surgery 
on November 26, 1996.  

10.  Entitlement to special monthly compensation (SMC) based 
upon loss of use of the right lower extremity.  

11.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from September 1972 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1998, May 1998, June 1999, 
June 2000, and June 2001 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  




FINDINGS OF FACT

1.  The veteran's hypertension, low back disability, obesity, 
left hip disability, right hip disability, left knee 
disability, and left ankle disability, were not caused or 
aggravated by his active military service from September 1972 
to May 1974, nor were they caused by his service-connected 
right ankle disability.  

2.  The veteran does not have a diagnosis of a left foot 
disability.  

3.  A temporary total rating was assigned under 38 C.F.R. 
§ 4.30 for the period of November 26, 1996 to January 1, 
1997, based on surgical treatment of the right ankle 
requiring convalescence.  	

4.  Convalescence required following surgical treatment of 
the right ankle beyond January 1, 1997, is not shown.  

5.  The veteran does not have complete loss of use of his 
right lower extremity.  

6.  The veteran's service-connected disability does not 
preclude him from securing or following substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  Service connection for hypertension, a low back 
disability, obesity, a right hip disability, a left hip 
disability, a left foot disability, a left knee disability, 
and a left ankle disability is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005). 

2.  The criteria for an extension of a temporary total 
evaluation under 38 C.F.R. 
§ 4.30 for convalescence following right ankle surgery have 
not been met. 38 U.S.C.A. §§ 5107, 7104 (West 2002); 38 
C.F.R. § 4.30 (2005).  

3.  The criteria for SMC based on loss of use the lower right 
extremity have not been met.  38 U.S.C.A. § 1114 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.350 (2005).  

4.  A total rating based on individual unemployability due to 
the service-connected disability is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A disability may be service connected if it is proximately 
due to or the result of a service connected disease or 
injury. 38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The veteran is currently treated at a VA 
Medical Center for hypertension.  Therefore, he has a 
disability for VA purposes.  

However, the veteran's service medical records (SMRs) are 
completely negative for any diagnosis of or treatment for 
hypertension.  Additionally, there is no post-service medical 
evidence providing a link between the veteran's hypertension 
and his active military service.  In fact, in February 2006, 
a VA physician opined that the veteran's hypertension was not 
secondary to his service-connected right ankle injury, 
providing evidence against this claim.  

The veteran underwent a VA hypertension examination in July 
2004.  The examiner did not conclude that the veteran's 
hypertension was due to his period of active military service 
or due to his service-connected right ankle disability.  The 
examiner diagnosed the veteran with essential hypertension 
with modification or worsening due to diabetes mellitus.  
Additionally, the examiner noted that the veteran had been 
receiving treatment for hypertension since 1999, many years 
after leaving service.

In response to a BVA remand, in March 2005, a VA physician 
opined that the veteran's hypertension was unrelated to his 
military service, and that it was due to obesity and a 
sedentary lifestyle, providing more probative evidence 
against this claim.  The Board finds that the preponderance 
of the evidence is against service connection for 
hypertension.  38 U.S.C.A. § 5107(b).  The appeal is denied.  

The veteran underwent a VA spine examination in March 2000.  
He was diagnosed with degenerative joint disease (DJD) of the 
cervical and lumbosacral spines with loss of function due to 
pain.  The diagnosis was confirmed by x-ray.  At his August 
2004 VA joints examination, he was diagnosed with DJD of the 
lumbosacral spine with moderate loss of function due to pain.  
The veteran's SMRs are negative for any diagnosis of or 
treatment for a low back disability, and the post-service 
medical evidence does not provide a link between the 
veteran's service and his current low-back disability.  
Moreover, a February 2006 VA medical opinion attributed his 
low back disability to his obesity and explicitly stated that 
it is not related to his service-connected right ankle 
disability, providing more highly probative evidence against 
this claim.  The Board finds that the preponderance of the 
evidence is against service connection for a low back 
disability.  38 U.S.C.A. § 5107(b).   The appeal is denied.  

VA treatment records indicate that the veteran has been 
morbidly obese for many years.  He is 5'9" tall and weighed 
324 pounds at his July 2004 VA hypertension examination.  At 
his August 1972 enlistment physical, he weighed 197 pounds.  
At an examination in November 1972, he had gained three 
pounds.  At his May 1974 separation examination, he weighed 
220 pounds.  The SMRs are negative for any diagnosis of or 
treatment for obesity, providing more evidence against this 
case.  

The veteran first sought VA treatment for obesity at a 
nutrition clinic in November 1996, many years after service.  
There is no medical evidence of record that provides a link 
between the veteran's period of military service and his 
obesity.  The post-service record, indicating a disorder than 
began decades after service, only provides more factual 
evidence against this claim 

The Board finds that the preponderance of the evidence is 
against service connection for obesity on a direct basis.  
38 U.S.C.A. § 5107(b).  

The veteran also asserts that his obesity is caused by his 
service-connected right ankle disability.  There is no 
medical evidence linking the veteran's obesity to his 
service-connected right ankle disability.  38 C.F.R. 
§ 3.310(a).  In fact, in February 2006, a VA physician opined 
that the veteran's obesity was not secondary to the right 
ankle disability.  The appeal is denied.  

The veteran received diagnoses of DJD of both hips in a March 
2000 VA joints examination.  This was confirmed by x-rays of 
the hips that showed "minimal" degenerative changes.  
However, there is again no medical evidence of record to show 
that his DJD of the hips is related to his active military 
service.  It was the opinion of the March 2000 examiner that 
his disabilities, including DJD of the hips, were related to 
his obesity.  Service connection cannot be established on 
direct basis because the veteran's SMRs are negative for any 
diagnosis of or treatment for a disability of either hip, and 
there is no evidence of record to link the veteran's 
bilateral DJD of the hips to his military service.  

Service connection cannot be granted on a secondary basis 
because there is no evidence to show that the veteran's 
bilateral DJD of the hips was caused by his service connected 
right ankle disability.  38 C.F.R. § 3.310(a).  To the 
contrary, in February 2006, a VA physician opined that the 
veteran's bilateral hip pain was not related to his service-
connected right ankle injury.  The Board finds that the 
preponderance of the evidence is against service connection 
for a bilaterally hip disability.  38 U.S.C.A. § 5107(b).   
The appeal is denied.  

There is no competent medical evidence of record that the 
veteran has a current left foot disability.  Boyer, 210 F.3d 
at 1353; Brammer, 2 Vet. App. at 494 (1992).  The veteran's 
claim for service connection for a left ankle disability is 
discussed below.  There is no medical evidence of record that 
provides any diagnosis of a left foot disability.  The 
veteran complains of pain in his left foot, but pain alone, 
without a diagnosis or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom.  Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Therefore, the appeal is denied.  

With regards to his claims for service connection for left 
knee and left ankle disabilities, the veteran was diagnosed 
with arthralgias of the left ankle with minimal loss of 
function due to pain and arthralgias of the left knee with 
mild loss of function due to pain at his August 2004 VA 
joints examination.  The examiner noted that there were no 
signs of degenerative joint disease of the left ankle and 
that the veteran's left knee was stable with good range of 
motion.  

In August 2004, the veteran had an x-ray of left ankle.  The 
impression was that there were very mild degenerative changes 
with no acute fractures of other significant osseous 
abnormalities.  His left ankle was otherwise normal.  Other 
than arthralgia, the veteran does not have a diagnosis of a 
left knee or left ankle disability.  To the extent that the 
veteran has diagnoses of arthralgia of the left knee and left 
ankle, the Board notes that pain alone, without a diagnosis 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  The appeals are denied.  

Temporary total disability evaluation claim

Under applicable criteria, a total disability rating will be 
assigned, effective from the date of a hospital admission and 
continuing for a period of 1, 2, or 3 months from the first 
day of the month following such hospital discharge, if the 
hospital treatment of a service-connected disability resulted 
in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with respect to postoperative 
residuals such as incompletely healed surgical wounds, stumps 
and recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. 
§ 4.30(a) (2005).  

The Court has held that notations in the medical record as to 
the veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provision of 38 C.F.R.  § 4.30.  Seals v. Brown, 8 Vet. App. 
291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 
(1998).  Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home 
recovery.  

There are no specific notations of record indicating that the 
veteran could not work following the right ankle surgery, 
providing evidence against this claim.  There is a September 
1996 letter from R. G., a VA physician assistant and Dr. J. 
W., an Orthopedic Chief Resident, stating that the veteran 
was a candidate for fusion surgery and that he could not work 
following the surgery.  However, the veteran did not undergo 
fusion surgery, he underwent an arthroscopy and an arthrotomy 
(surgical incision of a joint).  

A temporary total evaluation was assigned under 38 C.F.R. 
§ 4.30 for the period from November 26, 1996 to January 1, 
1997, based on surgical treatment of the right ankle 
requiring convalescence.  On November 26, 1996, the veteran 
underwent a right ankle arthroscopy and arthrotomy.  One 
posterior loose body was removed.  He was kept overnight in 
the Surgical Intensive Care Unit because of the potential for 
respiratory depression due to the use of PCA and Morphine.  
In the operation report, the doctor noted that the 
postoperative recovery would be painful.  

In this case, objective medical evidence indicating the need 
for additional convalescence following this surgery is not 
shown.  In fact, the operation report shows that the veteran 
was able to walk with crutches on the evening of November 27, 
1996.  Additionally, his discharge directions were to remain 
weight bearing as tolerated.  

The Board has considered the veteran's contentions he could 
not find employment due to the surgery for his service-
connected right ankle disability.  However, the veteran's 
claim has limited merit because he has presented no medical 
evidence to support his contention that the surgery is what 
prevented him from working after January 1, 1997.  Treatment 
records immediately following the veteran's surgery do not 
indicate additional convalescence was warranted.  Post-
service medical records are found to provide evidence against 
this claim.  

Based on the foregoing, the Board finds there is simply no 
legal basis to extend the temporary total evaluation.  A 
total rating based on convalescence is not appropriate simply 
on the basis that the underlying disability continues to be 
symptomatic, or becomes worse, following his surgery.  The 
appropriate schedular rating is intended to cover the 
situation.  Consequently, there is no legal basis for 
providing the benefits the veteran seeks.  Hence, an 
extension of a temporary total evaluation is not warranted.  
The appeal is denied. 

SMC claim

SMC is payable at a specified rate if the veteran, as the 
result of a service-connected disability, has suffered the 
anatomical loss or loss of use of one foot.  38 U.S.C.A.  
§ 1114(k) (West 2002 & Supp. 2005); 38 C.F.R. § 3.350(a) 
(2005).  

In the absence of an amputation of the foot, loss of use of a 
foot exists when the remaining function of the foot is equal 
to an amputation below the knee with a suitable prosthesis.  
The normal functions of the foot include balancing, 
propulsion, and ambulation.  

The determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
and ambulation, could be accomplished equally well by an 
amputation stump with prosthesis.  

Loss of use of the foot may be conceded if there is extremely 
unfavorable ankylosis of the knee, complete ankylosis of two 
major joints of an extremity, shortening of the lower 
extremity by 3 1/2 inches or more, or complete paralysis of the 
common peroneal nerve and consequent food drop with organic 
changes including trophic and circulatory disturbances.  
38 C.F.R. § 3.350(a)(2).  There is no medical evidence of 
record to indicate the presence any of the conditions that 
would allow the Board to concede loss of use of the right 
foot.  

The veteran underwent an open reduction and internal fixation 
of a right ankle fracture while in service.  He underwent a 
subsequent operation in November 1996 to remove a bone 
fragment above the calcaneus in the posterior aspect.  He 
walked with a cane.  In August 1997, he reported constant 
pain in his right ankle.  Upon examination, his ankle was 
mildly swollen and tender, providing evidence against this 
claim.  A CT scan from September 1997 showed degenerative 
changes in the subtalar joint with posterior free fragments 
and osteophytes at the tibial/fibular articulation.  In March 
1998, an examination showed that there was no edema, 
effusion, instability, redness, heat, abnormal movement, or 
guarding of the right ankle, providing more evidence against 
this claim.  Weakness and tenderness was observed.  His range 
of motion in March 1998 was dorsiflexion to four degrees and 
plantar flexion to 12 degrees.  An x-ray showed mild 
degenerative arthritis with narrowing of the joint space.  

In March 2000, the veteran underwent a VA joints examination.  
He complained of pain and instability in his right ankle and 
reported that it gave way.  He denied weakness, stiffness, 
swelling, heat, redness, locking, fatigability, or lack of 
endurance.  However, the examiner observed stiffness and 
noted that the right ankle was totally immobilized by the 
stabilizer he wore.   The veteran reported using a cane all 
the time to walk, except when he sometimes used crutches.  
Upon examination, there was evidence of painful motion and 
tenderness, and no evidence of edema, effusion, instability, 
weakness, redness, heat, or abnormal movement.  The veteran 
walked with a marked limp and guarded his movements.  His 
range of motion was dorsiflexion to 10 degrees and plantar 
flexion to 19 degrees.  

In August 2004, the veteran underwent a VA joints 
examination.  The physician noted that the veteran's November 
1996 surgery was of little benefit and that he still required 
the ankle brace to walk.  The veteran's ankle was essentially 
fused, and a fusion surgical procedure was considered, but 
not performed due the veteran's weight.  The veteran arrived 
at his examination in a wheelchair, but walked with the aid 
of a cane.  

Upon examination, the veteran's ankle was essentially fused; 
he could not dorsiflex the ankle and his plantar flexion was 
5 degrees.  There were well healed scars over the lateral 
aspect of the joint.  There was tenderness and mild swelling.  
The examiner diagnosed the veteran with traumatic arthritis 
of the right ankle with severe loss of function due to pain 
and decreased range of motion.  

Although the veteran has significant difficulty moving his 
right ankle, and sometimes cannot move it at all, this does 
not mean that he would be better served by the amputation of 
his foot below the knee and the use of a prosthesis.  Under 
38 C.F.R. § 3.350(a)(2)(i), the finding of loss of use of the 
foot requires the loss of all effective function, and 
walking, albeit with pain and difficulty, represents at least 
some degree of effective functioning of the foot.  The 
criteria for SMC for loss of use of the right foot are not 
met, as the essential fusion of his right ankle is not 
equivalent or more severe than the amputation of his lower 
right extremity below the knee and the use of a suitable 
prosthesis.  The appeal is denied.  

TDIU claim

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one service-
connected disability, it must be rated at 60 percent or more; 
if there are two or more service-connected disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  Individual unemployability 
must be determined without regard to any non-service 
connected disabilities or the veteran's advancing age.  38 
C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

If a veteran does not meet the applicable percentage 
standards set forth in 38 C.F.R. § 4.16(a), the Board will 
consider an extra-schedular rating where the veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  38 C.F.R. § 
4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  See Van Hoose, supra; see 
also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).

The veteran has one service connected disability, a fracture 
of the right ankle, status post open reduction internal 
fixation and resection of bone fragment, rated as 40 percent 
disabling.  Therefore, the percentage criteria of 38 C.F.R. § 
4.16(a) are not met.  Moreover, the Board finds no basis for 
an extra-schedular award of TDIU.  

The Board notes that the veteran has a very severe non-
service-connected disability, morbid obesity.  Based on the 
medical reports cited above, the Board finds that this 
disorder has caused other problems.  In August 2004, a VA 
physician opined that the veteran was unemployable primary 
because of his right ankle and his morbid obesity, but that 
his non-service-connected diabetes mellitus also contributed.  

In response to a BVA remand, the doctor who examined the 
veteran in August 2004 clarified his statement regarding the 
impact of the service-connected right ankle disability on the 
veteran's ability to work.  He opined that the veteran's 
right ankle alone did not render him unemployable "for all 
types of work."  

The Board finds that the original opinion of the August 2004 
examiner and its subsequent clarification are entitled to 
great probative weight and that they provide negative 
evidence against this claim.   

The veteran stated that he has not been able to work since 
1996, when he worked in the construction industry.  In 
February 1996, Dr. D. B., a VA physician, stated that the 
veteran was unable to work and was on narcotic medications.  
In September 1996, VA received a letter from VA physician 
assistant R. G. and Orthopedic Chief Resident Dr. J. W., 
stating that the veteran was unable to perform construction 
work at that time, and that it would be unlikely that he 
would be able to do so even if he had fusion surgery.  They 
did not state that he would be unable to find alternative 
employment.  The Board finds that while these two opinions 
are entitled some limited probative weight, they do not 
support a finding that the veteran can do no work at all due 
to his service connected disorder. 

The Board notes that there are two letters of record from Dr. 
M. S., a private practitioner, dated December 1999 and 
January 2002.  The text of the letters is exactly identical 
with the exception of one phrase.  In the December 1999 
letter, the fourth sentence reads, "[t]his has been 
fractured as well as surgically repaired but continues to 
give him severe and crippling pain."  In the January 2002 
letter, the same sentence reads, "[t]his has been fractured 
as well as surgically repaired but continues to give him 
severe and crippling pain, which is keeping him from being 
able to work."  Both letters, despite being sent three years 
apart, refer to the veteran as being 52 years old.  

The December 1999 letter from Dr. M. S. appears to be 
altered; it is not an original letter, but a photocopy.  In 
the second sentence of the December 1999 letter, the text 
reads, "[h]e is a 52 year old white male who is status post 
various injuries overtime via U.S. Army involvement."  The 
words "U. S. Army" are in a different font from the 
remainder of the letter and have considerable extra white 
space around them.  There is also a partial letter showing at 
the end of the white space after the word "Army."  The 
Board finds that the two letters from Dr. M. S. are entitled 
to extremely limited probative weight because they are nearly 
identical and because the December 1999 letter appears to 
have been altered.  In any event, even if not altered, the 
Board finds this opinion is outweighed by the extensive 
medical evidence against this claim.

The Board cannot conclude that the veteran is unemployable 
solely due to his service-connected right ankle disability, 
and therefore cannot grant an extraschedular TDIU evaluation.  
The Board finds that the post-service medical record, as a 
whole, provides much negative evidence against this claim. 

Under 38 C.F.R. § 4.17(b), it is the established policy of 
the VA that all veterans who are unable to secure and follow 
a substantial gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of their service-connected disabilities, but who fail 
to meet the percentage standards set forth in paragraph (a) 
of this section.  Under 38 C.F.R. § 4.17(b), the rating board 
will include a full statement as to the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and all factors having a bearing on 
this issue.  

Based on the objective medical evidence, it is the 
determination that the veteran is not entitled to a total 
rating based on individual unemployability due to his 
service-connected disability.  The Board finds that the 
veteran is not unemployable by reason of his service-
connected disability alone.  Consequently, submission of this 
case to the Director, Compensation and Pension Service, for 
extraschedular consideration is not warranted. 

The service-connected disability may interfere with some 
types of work but would not prevent him from obtaining work.  
As stated by the Court itself, the record must reflect some 
factor that takes a particular case outside the norm in order 
for a claim for individual unemployability benefits to 
prevail.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
The fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough. Id.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  

In deciding whether a particular veteran is unemployable, the 
Board must also give full consideration to unusual physical 
or mental defects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disabilities.  38 C.F.R. § 4.15.  In this 
regard, the veteran has been found to be disabled by the 
Social Security Administration (SSA) due to his non-service-
connected obesity and "other hyperalimentation" and 
secondarily, osteoporosis.  While the veteran has been 
unemployed for many years, this fact, in and of itself, does 
not provide a basis to determine that the veteran's service-
connected disability has caused this unemployment.  The SSA 
determination provides more evidence against this claim 
because it shows that obesity is the primary factor 
contributing to the veteran's unemployment.  

The Board must consider the effects of the veteran's service-
connected disability in the context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992).  In Beaty v. Brown, 6 Vet. App. 532, 
537 (1994), the Court indicated that the Board cannot deny 
the veteran's claim for total rating based on individual 
unemployability without producing evidence, as distinguished 
by mere conjecture, that the veteran can perform work.  In 
this case, the veteran has not worked in several years.  
However, this fact, in and of itself, does not provide a 
basis to conclude that the veteran's service-connected 
disability caused his unemployment.  The SSA determination, 
which cited disabilities not related to service, and the 
medical evidence cited above supports the Board' s finding.  
Accordingly, the weight of the evidence is against the claim 
for a total rating based on individual unemployability due to 
service-connected disabilities under both 38 C.F.R. § 4.16(a) 
and (b).

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, at 
least, a plausible basis in the record for a conclusion that 
the veteran was unable to secure and follow a substantially 
gainful occupation due to a service connected disability.  
The Court held that where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the C&P Director.  However, unlike 
Bowling, the veteran has not submitted supporting evidence of 
unemployability based on the current service connected 
disability alone, and the evidence on file has been found to 
provide highly probative evidence against this claim.  

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  38 C.F.R.  § 4.3.  
The veteran does not meet the percentage criteria under 38 
C.F.R. § 4.16(a) and the evidence does not otherwise 
demonstrate an inability to secure or follow a substantially 
gainful occupation due to his service-connected right ankle 
disability.  Therefore, the appeal is denied.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in March 2004, July 224, and November 2005, as well as 
information provided in the September 2000 statement of the 
case (SOC), and the May 2006 and May 2005 supplemental 
statements of the case (SSOC), the RO advised the veteran of 
the evidence needed to substantiate his claims and explained 
what evidence VA was obligated to obtain or to assist the 
veteran in obtaining and what information or evidence the 
veteran was responsible for providing.  In addition, the 
September 2000 SOC and the May 2006 and May 2005 SSOCs 
include the text of the regulation that implements the notice 
and assistance provisions from the statute.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board notes that the RO did not provide VCAA notice prior 
to the February 1998, May 1998, June 1999, and June 2000 
adverse decisions on appeal, which were issued in prior to 
the enactment of the VCAA.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  The Board also observes that the RO 
did not provide VCAA notice prior to the June 2001 adverse 
decision on appeal, which was issued after the enactment of 
the VCAA.  Pursuant to a BVA remand, the veteran was sent 
VCAA notice letters.  As the Board has determined that the 
veteran has received all required VCAA notice, any defect in 
timing of the VCAA notice results in no prejudice to the 
veteran and therefore constitutes harmless error.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the rule of prejudicial error 
when considering compliance with VCAA notice requirements); 
38 C.F.R. § 20.1102 (2005) (an error or defect in a Board 
decision that does not affect the merits of the issue or 
substantive rights of the appellant will be considered 
harmless).  

The March 2004, July 2004, and November 2005 VCAA letters 
specifically asked the veteran to provide any evidence in his 
possession that pertains to the claims. Pelegrini, 18 Vet. 
App at 120-21.  Moreover, neither the veteran nor his  
representative has made any showing or allegation that the 
content of the VCAA notice resulted in any prejudice to the 
veteran.  The Board notes that in a May 2006 SSOC, the 
veteran was informed that a disability rating and effective 
date would be assigned if his claims were granted.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In any event, 
the Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error. 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
SSA records, VA medical records, private medical records, and 
VA examinations.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the November 2003 and September 2005 
remands.  See Stegall v. West, 11 Vet. App. 268 (1998).  

ORDER

Service connection for hypertension is denied.  

Service connection for a low back disability is denied.  

Service connection for obesity is denied.  

Service connection for a right hip disability is denied.  

Service connection for a left hip disability is denied. 

Service connection for a left foot disability is denied.   

Service connection for a left knee disability is denied. 

Service connection for a left ankle disability is denied.  

An extension beyond January 1, 1997, for the award of a 
temporary total disability evaluation based upon 
convalescence following VA hospitalization for surgery on 
November 26, 1996, is denied.  

Entitlement to SMC based upon loss of use of the right lower 
extremity is denied.  

A total rating based upon individual unemployability is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


